EXHIBIT Exhibit A to UCC Financing Statement Debtor:AVISTAR COMMUNICATIONS CORPORATION Secured Party:JPMORGAN CHASE BANK, N.A. Collateral Description: All of the Debtor’s right, title and interest in, to and under the following, whether now existing or hereafter acquired or arising (the “Collateral”): (a)accounts (including health-care-insurance receivables), chattel paper, deposit accounts, documents (including negotiable documents), equipment, general intangibles, goods (including fixtures), instruments (including promissory notes), inventory (including all goods held for sale or lease or to be furnished under a contract of service, and including returns and repossessions), investment property (including securities and securities entitlements), letter of credit rights, money, and all of Debtor’s books and records with respect to any of the foregoing, and the computers and equipment containing said books and records; (b)all claims, demands, causes and choses in action in respect of any of the foregoing and all accessions and additions thereto; and (c)any and all cash and non-cash proceeds and products of any of the foregoing, including without limitation, any and all proceeds of any insurance, indemnity, instruments, warranty or guaranty payable to such Debtor from time to time with respect to the Collateral and any and all other amounts from time to time paid or payable under or in connection with any of the Collateral. Notwithstanding the foregoing, the Collateral shall not include (w)any of the outstanding capital stock of any subsidiary of the Grantor that is a Controlled Foreign Corporation (as defined in the Internal Revenue Code of 1986, as amended,in excess of 65% of the voting power of all classes of capital Stock of such Controlled Foreign Corporation entitled to vote or (x) any restricted money market accounts maintained by the Grantor with Comerica Bank – California to the extent the same secures the Grantor’s obligations with respect to the letter of credit in the amount of $145,200 issued by such bank to Clemons Properties Partners L.P. or (y)the Debtor’s right to receive royalties or other funds or assets under that certain Patent License Agreement dated July17, 2006, as amended, by the Debtor and Sony Computer Entertainment, Inc., as amended, modified, supplemented orextended from time to time, or as any provision thereof may be waived, and any patent license agreement executed by Debtor and Sony Computer Entertainment, Inc. in substitution or replacement therefor, and the Debtor’s rights to enforce payment or delivery of such royalties or other funds or assets or (z) any “Excluded Patent Collateral” (as defined below). 1 “Excluded Patent Collateral” shall mean: (a)the following patents and patent applications (the “Patents”): Patent or Application No. Country Filing Date Title of Patent and First Named Inventor 5689641 US 10/01/1993 Multimedia collaboration system arrangement for routing compressed AV signal through a participant site without decompressing the AV signal Ludwig, Lester F. 5867654 US 6/7/1996 Two monitor videoconferencing hardware Ludwig, Lester F. 5978835 US 6/7/1996 Multimedia mail, conference recording and documents in video conferencing Ludwig, Lester F. 5896500 US 6/7/1996 System for call request which results in first and second call handle defining call state consisting of active or hold for its respective AV device Ludwig, Lester F. 5884039 US 6/7/1996 System for providing a directory of AV devices and capabilities and call processing such that each participant participates to the extent of capabilities available Ludwig, Lester F. 5617539 US 6/7/1996 Multimedia collaboration system with separate data network and A/V network controlled by information transmitting on the data network Ludwig, Lester F. 5802294 US 6/7/1996 Teleconferencing system in which first location video mosaic generator sends combined local participants images to second location video mosaic generator for displaying combined images Ludwig, Lester F. 5758079 US 6/7/1996 Call control in video conferencing allowing acceptance and identification of participants in a new incoming call during an active teleconference Ludwig, Lester F. 5854893 US 6/10/1996 System for teleconferencing in which collaboration types and participants by names or icons are selected by a participant of the teleconference Ludwig, Lester F. 5915091 US 6/11/1996 Synchronization in video conferencing Ludwig, Lester F. 6351762 US 6/7/1996 Method and system for log-in­based video and multimedia calls Ludwig, Lester F. 6583806 US 4/7/1997 Videoconferencing hardware Ludwig, Lester F. 6343314 US 4/28/1997 Remote participant hold and disconnect during videoconferencing Ludwig, Lester F. 6237025 US 12/19/199 7 Multimedia collaboration system Ludwig, Lester F. 2 Patent or Application No. Country Filing Date Title of Patent and First Named Inventor 6212547 US 5/5/1998 UTP based video and data conferencing Ludwig, Lester F. 6898620 US 5/5/1998 Multiplexing video and control signals onto UTP Ludwig, Lester F. 6437818 US 5/5/1998 Video conferencing on existing UTP infrastructure Ludwig, Lester F. 6426769 US 5/5/1998 High-quality switched analog video communications over unshielded twisted pair Ludwig, Lester F. 09/565677 US 5/4/2000 Scalable Networked Multimedia System And Applications Ludwig, Lester F. 7185054 US 11/1/2000 Participant display and selection in video conference calls Ludwig, Lester F. 6594688 US 06/11/2001 Dedicated echo canceler for a workstation Ludwig, Lester F. 7054904 US 4/9/2002 Marking and searching capabilities in multimedia documents within multimedia collaboration networks Ludwig, Lester F. 6789105 US 4/9/2002 Multiple-editor authoring of multimedia documents including real-time video and time-insensitive media Ludwig, Lester F. 6959322 US 3/4/2003 UTP based video conferencing Ludwig, Lester F. 10/382554 US 3/4/2003 Teleconferencing employing multiplexing of video and data conferencing signals J. Chris Lauwers 7206809 US 11/26/200 3 Method for real-time communication between plural users Ludwig, Lester F. 7152093 US 11/26/2003 System for real-time communication between plural users Ludwig, Lester F. 7421470 US 11/26/200 3 Method for real-time communication between plural users Ludwig, Lester F. 7433921 US 11/26/200 3 System for real-time communication between plural users Ludwig, Lester F. 11/264926 US 11/1/2005 Audio communications using devices with different capabilities Lester F. Ludwig 11/264936 US 11/1/2005 Log-in based communications plus two data types Lester F. Ludwig 11/265059 US 11/1/2005 Using login-based addressing to communicate with listed users Lester F. Ludwig 11/265256 US 11/1/2005 Registration based addressing over multiple networks with digital audio communication Lester F. Ludwig 11/265394 US 11/1/2005 Registration based addressing and call handles to establish communication Lester F. Ludwig 3 Patent or Application No. Country Filing Date Title of Patent and First Named Inventor 7487210 US 1/12/2007 Method for managing real-time communications Ludwig, Lester F. 7412482 US 1/12/2007 System for managing real-time communications Ludwig, Lester F. 7437411 US 1/15/2007 Communication of a selected type over a wide area network Ludwig, Lester F. 7398296 US 1/16/2007 Networked audio communication over two networks Ludwig, Lester F. 7444373 US 1/16/2007 Wireless real-time communication Ludwig, Lester F. 7441001 US 1/18/2007 Real-time wide-area communications between ports Ludwig, Lester F. 7437412 US 1/19/2007 Real-time communication of a selected type Ludwig, Lester F. 11/668625 US 1/30/2007 Storing and accessing media files J. Chris Lauwers 11/669003 US 1/30/2007 Storage and playback of media files J. Chris Lauwers 11/737723 US 4/19/2007 Storing and accessing media files Lester F. Ludwig 90/009008 US 02/25/2008 UTP based video and data conferencing Ludwig, Lester F. 90/009015 US 02/29/2008 Video conferencing on existing UTP infrastructure Ludwig, Lester F. 90/009016 US 02/29/2008 System for providing a directory of AV devices and capabilities and call processing such that each participant participates to the extent of capabilities available Ludwig, Lester F. 90/009020 US 05/20/2008 Multimedia collaboration system with separate data network and a/v network controlled by information transmitting on the data network Ludwig, Lester F. 90/009021 US 02/29/2008 System for real-time communication between plural users Ludwig, Lester F. 90/009031 US 03/05/2008 Remote participant hold and disconnect during videoconferencing Ludwig, Lester F. CA2173204 CA 03/16/1994 Multimedia collaboration system Ludwig, Lester F. CA2173209 CA 10/03/1994 Multimedia collaboration system Ludwig, Lester F. CA2204442 CA 03/16/1994 Multimedia collaboration system with separate data network and a/v network controlled by information transmitting on the data network Ludwig, Lester F. 4 Patent or Application No. Country Filing Date Title of Patent and First Named Inventor CA2296181 CA 10/03/1994 System for providing a directory of av devices and capabilities and call processing such that each participant participates to the extent of capabilities available Ludwig, Lester F. CA2296182 CA 10/03/1994 Call control in video conferencing allowing acceptance and identification of participants in a new incoming call during an active teleconference Ludwig, Lester F. CA2296185 CA 10/03/1994 System for call request which results in first and second call handle defining call state consisting of active or hold for its respective av device Ludwig, Lester F. CA2296187 CA 10/03/1994 Synchronization in video conferencing Ludwig, Lester F. CA2296189 CA 10/03/1994 System for teleconferencing in which collaboration types and participants by names or icons are selected by a participant of the teleconference Ludwig, Lester F. CA2297940 CA 03/16/1994 Two monitor videoconferencing hardware Ludwig, Lester F. CH690154 CH 09/28/1994 Synchronization in video conferencing Ludwig, Lester F. DE69426456.3 DE 10/03/1994 Videoconference signal switching without decompression Ludwig, Lester F. DE69428725.3 DE 03/16/1994 Multimedia teleconferencing system Ludwig, Lester F. DE69429684.8 DE 10/03/1994 Synchronization in a multimedia system Ludwig, Lester F. DE69430272.4 DE 10/03/1994 Participant location in multimedia collaboration system Ludwig, Lester F. DE69431525.7 DE 03/16/1994 Multimedia collaboration system Ludwig, Lester F. DE69431536.2 DE 03/16/1994 Multimedia collaboration system Ludwig, Lester F. DE69432803.0 DE 10/03/1994 Call detection and handling in multimedia collaboration system Ludwig, Lester F. DE69433042.6 DE 10/03/1994 Multimedia mail in teleconferencing system Ludwig, Lester F. DE69434762.0 DE 10/03/1994 Call detection and handling in multimedia collaboration system Ludwig, Lester F. DE69435132.6 DE 10/03/1994 Call detection and handling in multimedia collaboration system Ludwig, Lester F. FR1307038 FR 10/03/1994 Call detection and handling in multimedia collaboration system Ludwig, Lester F. FR1705913 FR 10/03/1994 Call detection and handling in multimedia collaboration system Ludwig, Lester F. 5 Patent or Application No. Country Filing Date Title of Patent and First Named Inventor FR0721725 FR 03/16/1994 Multimedia collaboration system Ludwig, Lester F. FR0721726 FR 10/03/1994 Videoconference signal switching without decompression Ludwig, Lester F. FR0899952 FR 10/03/1994 Call detection and handling in multimedia collaboration system Ludwig, Lester F. FR0899953 FR 10/03/1994 Participant location in multimedia collaboration system Ludwig, Lester F. FR0899954 FR 10/03/1994 Multimedia mail in teleconferencing system Ludwig, Lester F. FR0898424 FR 03/16/1994 Multimedia teleconferencing system Ludwig, Lester F. FR0912055 FR 03/16/1994 Multimedia collaboration system Ludwig, Lester F. FR0912056 FR 10/03/1994 Synchronization in a multimedia system Ludwig, Lester F. GB1307038 GB 10/03/1994 Call detection and handling in multimedia collaboration system Ludwig, Lester F. GB1705913 GB 10/03/1994 Call detection and handling in multimedia collaboration system Ludwig, Lester F. GB2282506 GB 05/27/1994 Teleconferencing system Ludwig, Lester F. GB0721725 GB 03/16/1994 Multimedia collaboration system Ludwig, Lester F. GB0721726 GB 10/03/1994 Videoconference signal switching without decompression Ludwig, Lester F. GB2319135 GB 05/27/1994 Teleconferencing system Ludwig, Lester F. GB2319136 GB 05/27/1994 Teleconferencing system Ludwig, Lester F. GB2319137 GB 05/27/1994 Teleconferencing system Ludwig, Lester F. GB2319138 GB 05/27/1994 Teleconferencing system Ludwig, Lester F. GB0899952 GB 10/03/1994 Call detection and handling in multimedia collaboration system Ludwig, Lester F. GB0899953 GB 10/03/1994 Participant location in multimedia collaboration system Ludwig, Lester F. GB0899954 GB 10/03/1994 Multimedia mail in teleconferencing system Ludwig, Lester F. GB0898424 GB 03/16/1994 Multimedia teleconferencing system Ludwig, Lester F. GB0912055 GB 03/16/1994 Multimedia collaboration system Ludwig, Lester F. 6 Patent or Application No. Country Filing Date Title of Patent and First Named Inventor GB0912056 GB 10/03/1994 Synchronization in a multimedia system Ludwig, Lester F. NL1705913 NL 10/03/1994 Call detection and handling in multimedia collaboration system Ludwig, Lester F. SE1705913 SE 10/03/1994 Call detection and handling in multimedia collaboration system Ludwig, Lester F. 5751338 US 12/30/1994 Methods and systems for multimedia communications via public telephone networks Ludwig, Jr., Lester Frank 6081291 US 04/16/1997 Methods and systems for multimedia communication via public telephone networks Ludwig, Jr., Lester Frank 6972786 US 12/23/1999 Multimedia services using central office Ludwig, Lester F. 11/786802 US 4/11/2007 Multimedia services using central office Ludwig, Lester F. 11/927459 US 10/29/2007 Interconnecting network locations between premises network and central office using ethernet on loop plant Ludwig, Lester F. 90/009079 US 03/14/2008 Multimedia services using central office Ludwig, Lester F. CA2208987 CA 10/04/1995 Multimedia communications via public telephone networks Ludwig, Jr., Lester Frank GB2296620 GB 10/11/1995 Methods and systems for multimedia communication via public telephone networks Ludwig, Jr., Lester Frank GB0801858 GB 10/04/1995 Multimedia central office and method of providing a plurality of multimedia telecommunication services Ludwig, Jr., Lester Frank GB2308526 GB 10/11/1995 Methods and systems for multimedia communication via public telephone networks Ludwig, Jr., Lester Frank SG53410 SG 10/04/1995 Multimedia communications via public telephone networks Ludwig, Jr., Lester Frank 6816904 US 5/4/2000 Networked video multimedia storage server environment Ludwig, Lester 10/931651 US 8/31/2004 Scalable networked multimedia system and applications Ludwig, Lester CA2308147 CA 11/04/1998 Scalable networked multimedia system and applications Ludwig, Lester DE69837887.3 DE 11/04/1998 Scalable networked multimedia system and applications Ludwig, Lester DE69840427 DE 11/04/1998 Scalable networked multimedia system and applications Ludwig, Lester FR1814290 ES FR 11/04/1998 Scalable networked multimedia system and applications Ludwig, Lester 7 Patent or Application No. Country Filing Date Title of Patent and First Named Inventor FR1029273 FR 11/04/1998 Scalable networked multimedia system and applications Ludwig, Lester GB1814290 GB 11/04/1998 Scalable networked multimedia system and applications Ludwig, Lester GB1029273 GB 11/04/1998 Scalable networked multimedia system and applications Ludwig, Lester IE1814290 IE 11/04/1998 Scalable networked multimedia system and applications Ludwig, Lester 11/246867 US 10/7/2005 Multiple-channel codec and transcoder environment for gateway, mcu, broadcast and video storage applications J. Chris Lauwers 11/814671 US 1/12/2006 Multiple-channel codec and transcoder environment for gateway, mcu, broadcast and video storage applications J. Chris Lauwers EP06718435.8 EP 01/12/2006 Multiple-channel codec and transcoder environment for gateway, mcu, broadcast and video storage applications J. Chris Lauwers KR10-2007­-7019362 KR 01/12/2006 Multiple-channel codec and transcoder environment for gateway, mcu, broadcast and video storage applications J. Chris Lauwers SG200705449-7 SG 01/12/2006 Multiple-channel codec and transcoder environment for gateway, mcu, broadcast and video storage applications J. Chris Lauwers EP942737.8 EP 6/9/2000 System And Method For Broswer-Based Multimedia Collaboration Reporting Burnett, Gerald, et al. 10/018,441 US 6/9/2000 System And Method For Broswer-Based Multimedia Collaboration Reporting Burnett, Gerald, et al. 11/625330 US 1/21/2007 Storing and accessing media files J. Chris Lauwers 90/009009 US 02/26/2008 Method for real-time communication between plural users Ludwig, Lester F. 90/009010 US 02/25/2008 Method and system for log-in­based video and multimedia calls Ludwig, Lester F. 90/009012 US 02/22/2008 Participant display and selection in video conference calls Ludwig, Lester F. 90/009013 US 02/25/2008 Multimedia collaboration system Ludwig, Lester F. 90/009018 US 03/03/2008 Synchronization in video conferencing Ludwig, Lester F. 90/009019 US 02/28/2008 System for call request which results in first and second call handle defining call state consisting of active or hold for its respective av device Ludwig, Lester F. 90/009023 US 02/27/2008 Multiple-editor authoring of multimedia documents including real-time video and time-insensitive media Ludwig, Lester F. 8 Patent or Application No. Country Filing Date Title of Patent and First Named Inventor 90/009024 US 02/27/2008 Multimedia mail, conference recording and documents in video conferencing Ludwig, Lester F. 90/009025 US 03/03/2008 Call control in video conferencing allowing acceptance and identification of participants in a new incoming call during an active teleconference Ludwig, Lester F. 90/009030 US 03/04/2008 UTP based video conferencing Ludwig, Lester F. 90/009032 US 03/05/2008 Two monitor videoconferencing hardware Ludwig, Lester F. 90/009035 US 03/06/2008 High-quality switched analog video communications over unshielded twisted pair Ludwig, Lester F. 90/009038 US 03/07/2008 Multiplexing video and control signals onto UTP Ludwig, Lester F. 90/009040 US 03/05/2008 Teleconferencing system in which location video mosaic generator sends combined local participants images to second location video mosaic generator for displaying combined images Ludwig, Lester F. 90/009042 US 03/07/2008 Dedicated echo canceler for a workstation Ludwig, Lester F. 90/009044 US 03/14/2008 Multimedia collaboration system arrangement for routing compressed av signal through a participant site without decompressing the av signal Ludwig, Lester F. 90/009077 US 09/13/2008 Videoconferencing hardware Ludwig, Lester F. 90/009081 US 03/14/2008 Marking and searching capabilities in multimedia documents within multimedia collaboration networks Ludwig, Lester F. CA2290701 CA 03/16/1994 Multimedia collaboration system Ludwig, Lester F. EP1307038 EP 10/03/1994 Call detection and handling in multimedia collaboration system Ludwig, Lester F. EP1705913 EP 10/03/1994 Call detection and handling in multimedia collaboration system Ludwig, Lester F. EP0721725 EP 03/16/1994 Multimedia collaboration system Ludwig, Lester F. EP0721726 EP 10/03/1994 Videoconference signal switching without decompression Ludwig, Lester F. EP0899952 EP 10/03/1994 Call detection and handling in multimedia collaboration system Ludwig, Lester F. EP0899953 EP 10/03/1994 Participant location in multimedia collaboration system Ludwig, Lester F. 9 Patent or Application No. Country Filing Date Title of Patent and First Named Inventor EP0899954 EP 10/03/1994 Multimedia mail in teleconferencing system Ludwig, Lester F. EP0898424 EP 03/16/1994 Multimedia teleconferencing system Ludwig, Lester F. EP0912055 EP 03/16/1994 Multimedia collaboration system Ludwig, Lester F. EP0912056 EP 10/03/1994 Synchronization in a multimedia system Ludwig, Lester F. EP99202661.7 EP 03/16/1994 Teleconferencing system Ludwig, Lester F. PCT/US94/00 2961 WO 03/16/1994 Multimedia collaboration system Ludwig, Lester F. PCT/US94/01 1193 WO 10/03/1994 Multimedia collaboration system Ludwig, Lester F. 08/860575 US 10/04/1995 Methods and systems for multimedia communications via public telephone networks Ludwig, Jr., Lester Frank 90/009080 US 03/14/2008 Methods and systems for multimedia communication via public telephone networks Ludwig, Jr., Lester Frank EP0801858 EP 10/04/1995 Multimedia central office and method of providing a plurality of multimedia telecommunication services Ludwig, Jr., Lester Frank PCT/US95/01 3016 WO 10/04/1995 Multimedia communications via public telephone networks Ludwig, Jr., Lester Frank 60/064266 US 11/04/1997 Video storage server Ludwig, Lester EP1814290 EP 11/04/1998 Scalable networked multimedia system and applications Ludwig, Lester EP1029273 EP 11/04/1998 Scalable networked multimedia system and applications Ludwig, Lester PCT/US98/02 3596 WO 11/04/1998 Scalable networked multimedia system and applications Ludwig, Lester 60/647168 US 1/25/2005 Multiple-channel codec and transcoder environment for gateway, MCU, broadcast and video storage applications Lester Ludwig PCT/US06/00 1358 WO 01/12/2006 Multiple-channel codec and transcoder environment for gateway, MCU, broadcast and video storage applications J. Chris Lauwers EP03023333.2 EP 10/04/1995 Multimedia communications via public telephone networks Ludwig, Jr., Lester Frank 08/869236 US 06/04/1997 08/900807 US 07/25/1997 10 Patent or Application No. Country Filing Date Title of Patent and First Named Inventor 08/982849 US 12/02/1997 2,377,014 CA 12/07/01 System and method for browser-based multimedia collaboration reporting Burnett, Gerald, et al. PCT/US00/15 990 WO 06/09/00 System and method for browser-based multimedia collaboration reporting Burnett, Gerald, et al. 60/138,921 US 06/11/99 System and method for browser-based multimedia collaboration reporting Burnett, Gerald 11/932,802 US 10/31/2007 System and method for browser-based multimedia collaboration reporting Burnett, Gerald, et al. 90/009082 US 03/14/2008 Methods and systems for multimedia communication via public telephone networks Ludwig, Jr., Lester Frank 90/009014 US 02/26/2008 System for teleconferencing in which collaboration types and participants by names or icons are selected by a participant of the teleconference Ludwig, Lester F. 90/009022 US 02/29/2008 Networked video multimedia storage server environment Ludwig, Lester 5689641 US 10/01/1993 Multimedia collaboration system arrangement for routing compressed AV signal through a participant site without decompressing the AV signal Ludwig, Lester F. 5867654 US 6/7/1996 Two monitor videoconferencing hardware Ludwig, Lester F. (b)all patents and patent applications (i) to which any of the Patents directly or indirectly claims priority, (ii) for which any of the Patents directly or indirectly forms a basis for priority, and/or (iii) that directly or indirectly incorporate by reference, or are directly or indirectly incorporated by reference into, the Patents; (c)all reissues, reexaminations, extensions, continuations, continuations in part, continuing prosecution applications, requests for continuing examinations, divisions, registrations of any item in any of the foregoing categories (a) and (b); (d)all non-United States patents, patent applications, and counterparts relating to the Patents or any item in any of the foregoing categories (a) through (c), including, without limitation, certificates of invention, utility models, industrial design protection, design patent protection, other governmental grants or issuances, and any rights to apply in any or all countries of the world for patents, certificates of invention, utility models, industrial design protections, design patent protections, or governmental grants or issuances of any type related to any of the Patents and the inventions, invention disclosures, and discoveries therein; inventions, invention disclosures, and discoveries described in any of the Patents of any item in the foregoing categories (a) though (d); (e)all rights to apply in any or all countries of the world for patents, certificates of invention, utility models, industrial design protections, design patent protections, or other governmental grants or issuances of any type related to any item in any of the foregoing categories (a) through (e), including, without limitation, under the Paris Convention for the Protection of Industrial Property, the International Patent Cooperation Treaty, or any other convention, treaty, agreement, or understanding; (f)causes of action (whether known or unknown or whether currently pending, filed, or otherwise) and other enforcement rights under, or on account of, any of the Patents and/or the rights described in the above subparagraphs (a) through (f) (including, without limitation, all causes of action and other enforcement rights for (i) damages, (ii) injunctive relief, and (iii) any other remedies of any kind) for past, current and future infringement; and all rights to collect royalties and other payments under or on account of any of the Patents and/or any item in any of the foregoing categories (a) through (g). 11
